



COURT OF APPEAL FOR ONTARIO

CITATION:
Cavanaugh v. Grenville
    Christian College, 2013 ONCA 1

DATE:  20130103

DOCKET: C55627

OConnor A.C.J.O., Doherty and Blair JJ.A.

BETWEEN

Lisa Cavanaugh, Andrew
    Hale-Byrne, Richard Van Dusen, Margaret Granger and Tim Blacklock

Plaintiffs (Appellants)

and

Grenville Christian College, the Incorporated
    Synod of the Diocese of Ontario, Charles Farnsworth, Betty Farnsworth, Judy Hay
    the Executrix for the Estate of J. Alastair Haig and Mary Haig

Defendants (Respondent s in Appeal)

Kirk Baert, Russell M. Raikes, Sean ODonnell, Michael
    Saelhof and Loretta Merritt, appearing for the plaintiffs (appellants)

Steven Stieber and Linda Phillip Smith, appearing for
    the defendants (respondents) the Diocese

Geoffrey D. E. Adair, Q.C. and Alexa Sulzenko

Heard and released orally:  December 20, 2012

On appeal from the order of Justice Perell of the
    Superior Court of Justice, dated May 23, 2012.

ENDORSEMENT

[1]

Even if this court has jurisdiction to hear the appeal against the
    dismissal of the action against the Diocese, we decline to exercise our
    discretion under s. 6(2) of the
Courts of Justice Act
to hear the
    appeal of the motion judges refusal to certify the action against the College,
    Farnsworth and the Estate of Haig and, if necessary, any issues other than the
    cause of action issue in the appeal in relation to the Diocese.  We will
    deliver reasons at a later date for this decision.

[2]

We direct that the appeal involving the College, Farnsworth and the
    Estate of Haig be transferred to the Divisional Court.

D. OConnor A.C.J.O.

Doherty J.A.

R.A. Blair J.A.


